the 24th of November, 2015


Mr. Abel Acosta, Clerk
The Court of Criminal Appeals
P.O.   Box 12308
Capital Station
Austin, Texas 78711

             RE:    PD-1172-13 (09-12-00574-CR)

Mr.    Acosta,
      Greetings and salutations as I pray that you and yours
are. doing
     ^^^l.& well
            •v^.j-.u ^  ..v. approach
                     as we   ut-^vuvu the
                                      „»,_ holidays.
                                           ^^a-^^^j^. ^
                                                      As a pro se litigant,
I have found myself at the continuous mercy of the compassionate
assistance from persons such as yourself.

        Under Art. V, §5 of the Texas Constitution, as implemented
by     Art. 4.04(c), C.C.P., authority is given to the Court of
Criminal Appeals   the discretion to review appellate            court deci
sions. Though not a matter of right, 1 recognize this            opportunity
and thank this    court  for having granted me leave             to exercise
this veniew.   If 1 may,    it is for this cause that            I now write
to your office requesting the following:

       1)    A true copy        of the Petition for Discretionary Review
             (PD-1172-13),      filed,  by your assistance,    on 10-18-
             15:   also,

       2)    If    at   all   within   your   powers,   a copy of exhibits
             1 & 11 (see Exhibit Index, Tr.No. 11-11914, AP. No.
             09-12-00574-CR).

     In understanding that your time is valuable, I genuinely
appreciate your assistance with the above stated request. Should
there be any costs associated with the same, please notify me
of such that I may arrange to have the amount sent to your
office.  For  your convenience, 1 have enclosed a self-addressed
stamped envelope. Again, Thank you. I await your reply.

                                         Respectfully Submitted,



                                          W^ s flL*A 11.
                                          Mr. Travis J. Guillory

                                          TDCJ-ID # 1817400     nPrp1Vpr> IN
                                          2661 F M 2054         RbUblvfcU iin
                                          Tennessee CoG0^TTQFlC5mNALAPPEALS

                                                                NOV 30 2015


                                                              Abel Acosta, Clerk